DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Mr. Evan Liebovitz, and email on 1/3/2022.
Please cancel and roll claim 19 into independent claims 1 and 10 as follows:
Claim 1. (Currently Amended) A smartphone comprising: 
an image detecting device comprising:
	a first infrared lighting unit configured to provide first infrared rays to a subject;
	a second infrared lighting unit configured to provide second infrared rays to the subject; and
	a first sensor configured to sense a first infrared light reflected from the subject based on the first infrared rays, and
an image signal processor configured to 
process a facial recognition based on the  first infrared light reflected from the subject, 
receive infrared image data from the first sensor based on a second infrared light reflected from the subject and a third infrared light reflected from the subject when the first and second lighting units are not operating, the infrared image data including first infrared image data received from the second infrared light and second infrared image data received from the third infrared light,
crop the infrared image data to generate mono thumbnail data, and
process a distance measurement between the subject and the first sensoraccording to an equation                         
                            d
                            d
                            ∝
                            
                                
                                    
                                        
                                            
                                                
                                                    R
                                                    C
                                                
                                                
                                                    I
                                                    o
                                                    n
                                                    -
                                                    I
                                                    o
                                                    f
                                                    f
                                                
                                            
                                        
                                    
                                
                                
                                    0.5
                                
                            
                        
                    , where dd is the distance measurement, Ion is the first infrared image data, Ioff is the second infrared image data, and RC is an amplitude ratio of light incident to the subject and light reflected from the subject,
wherein a distance between the second infrared lighting unit and the first sensor is shorter than a distance between the first infrared lighting unit and the first sensor.

Claim 10.  (Currently Amended) A smartphone comprising: 
an image detecting device comprising:
	a first infrared lighting unit configured to provide first infrared rays to a subject;
	a second infrared lighting unit configured to provide second infrared rays to the subject; and
	a first sensor configured to sense a first infrared light reflected from the subject based on the first infrared rays, and
an image signal processor configured to 
process a three-dimensional recognition of the subject based on the first infrared light reflected from the subject, 
receive infrared image data from the first sensor based on a second infrared light reflected from the subject and a third infrared light reflected from the subject when the first and second lighting units are not operating, the infrared image data including first infrared image data received from the second infrared light and second infrared image data received from the third infrared light,
crop the infrared image data to generate mono thumbnail data, and
process a distance measurement between the subject and the sensoraccording to an equation                        
                             
                            d
                            d
                            ∝
                            
                                
                                    
                                        
                                            
                                                
                                                    R
                                                    C
                                                
                                                
                                                    I
                                                    o
                                                    n
                                                    -
                                                    I
                                                    o
                                                    f
                                                    f
                                                
                                            
                                        
                                    
                                
                                
                                    0.5
                                
                            
                        
                    , where dd is the distance measurement, Ion is the first infrared image data, Ioff is the second infrared image data, and RC is an amplitude ratio of light incident to the subject and light reflected from the subject,
wherein a distance between the second infrared lighting unit and the first sensor is shorter than a distance between the first infrared lighting unit and the first sensor. 
Claim 19. (Canceled).

Response to Amendment
The Amendment filed 12/21/2021 and the examiner’s amendment have been entered. Claims 1 and 10 have been amended, Claim 19 has been canceled. Claims 1-18 are allowed in this application. 

Response to Arguments
Applicant's arguments filed 12/21/2021, have been fully considered, and entered, and they are persuasive.

Election/Restrictions
Claims 1-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/19/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance of Independent Claim(s) 1 and 10:
The closest prior art, Hanna (US 20160342836 A1), in view of Slaby et al. (US 20160283789 A1) and Kono et al. (US 20040196371 A1), does not teach calculating a distance between the subject and the sensor according to an equation            
                 
                d
                d
                ∝
                
                    
                        
                            
                                
                                    
                                        R
                                        C
                                    
                                    
                                        I
                                        o
                                        n
                                        -
                                        I
                                        o
                                        f
                                        f
                                    
                                
                            
                        
                    
                    
                        0.5
                    
                
            
        , where dd is the distance measurement, Ion is the first infrared image data, Ioff is the second infrared image data, and RC is an amplitude ratio of light incident to the subject and light reflected from the subject,. 
None of the prior art teach or fairly suggest the above mentioned specific limitations for calculating the distance between the subject and the sensor in combination with the other limitation of Claim(s) 1 and 10. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 2-9 and 11-18 include the above-described allowable subject matter for being dependent on independent Claim(s) 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419